DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 04/30/2020. 
Claims 1-20 are pending in this application, with claims 1,9 and 17 being independent. 

Specification
The disclosure is objected to because of the following informalities:
In the disclosure, references 219 and 211 for Fig.2 are missing
The applicant is requested to verify that the references for rest of the drawings are included in the disclosure.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,8-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LASELVA et al. (US 2019/0342845 A1, hereinafter referred to as “Laselva”) in view of CAO et al. (US 2016/0295532 A1, hereinafter referred to as “Cao”).

Regarding claims 1,9 and 17, Laselva discloses a timing synchronization method performed in a terminal (Laselva Fig.2 The UE (i.e. terminal) in communication with the Aerial eNB) and a base station (Laselva Fig.2 The aerial eNB (i.e. base station)) belonging to a mobile communication network (Laselva Fig.2 Para[0064] The non-terrestrial network), the timing synchronization method comprising:
receiving information on a common delay of a service link between the terminal and a base station from the base station (Laselva Fig.4,5 Ref:402,502 Para[0076] The UE receives network signaling with the information about a TA offset parameter (i.e. common delay));
transmitting a physical random access channel (PRACH) preamble to the base station (Laselva Fig.4 Ref:406 Para[0047] The UE uses the TA offset parameter as initial TA adjustment for RACH preamble transmission) by reflecting the common delay with respect to a random access channel (RACH) occasion associated with a synchronization signal/physical broadcast channel (SS/PBCH) block received from the base station (Laselva Para[0054-55] The UE acquires cell synchronization (PSS,SSS) and gains knowledge of the TA offset parameter. The UE applies the TA offset for RACH preamble transmission);
Laselva does not explicitly disclose receiving a first random access response (RAR) including a timing adjustment value reflecting a differential delay between the terminal and the base station from the base station; and performing uplink transmission to the base station by reflecting the common delay and the timing adjustment value.
However, Cao from the same field of invention discloses receiving a first random access response (RAR) including a (Cao Fig.4 Ref:350 Para[0036] The transmit point (i.e. base station) sends uplink timing adjustment value (i.e. timing adjustment value) using Random access response message. The TA takes propagation delay (i.e. differential delay) into account)); and performing uplink transmission to the base station by reflecting the common delay (Cao Fig.4 Ref:390 Para[0036] The MTCD (i.e. UE) uses downlink synchronization (i.e. common delay)) and the timing adjustment value (Cao Fig.4 Ref:390 Para[0036] The MTCD uses stored TA (i.e. timing adjustment value) along with downlink synchronization information for uplink transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva to have the feature of “receiving a first random access response (RAR) including a timing adjustment value reflecting a differential delay between the terminal and the base station from the base station; and performing uplink transmission to the base station by reflecting the common Cao. The suggestion/motivation would have been to maintain uplink timing synchronization to reduce overhead in the network (Cao Para[0005]).

Specifically for claim 17, Laselva discloses the UE that includes a processor (Laselva Fig.3 Ref:206 Processor) and memory (Laselva Fig.3 Ref:208 memory).
Regarding claims 2,10 and 18, Laselva in view of Cao discloses the method, the UE and the base station as explained above for Claim 1. Laselva further discloses wherein the common delay is determined based on at least one of a shortest distance between the terminal and the base station in coverage of the base station to which the terminal belongs (Laselva Para[0061] The TA offset parameter (i.e. common delay) is set according to the minimum radio range), an average distance between the terminal and the base station in the coverage (Not given patentable weight due to non-selective option), a longest distance between the terminal and the base station in the coverage (Laselva Para[0061] The TA offset parameter (i.e. common delay) is set according to the large distance), a (Not given patentable weight due to non-selective option), a point where an azimuth angle of a beam transmitted to the base station in the coverage is 0°(Not given patentable weight due to non-selective option), and a center point of the beam (Not given patentable weight due to non-selective option).
Regarding claims 3 and 11, Laselva in view of Cao discloses the method, the UE and the base station as explained above for Claim 1. Cao further discloses wherein the timing adjustment value additionally reflects a timing offset TA offset in addition to the differential delay (Cao Para[0028,0036] The estimated TA sent to the UE includes propagation delay).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva to have the feature of “wherein the timing adjustment value additionally reflects a timing offset TA offset in addition to the differential delay” as taught by Cao. The suggestion/motivation would Cao Para[0005]).
Regarding claims 4 and 12, Laselva in view of Cao discloses the method, the UE and the base station as explained above for Claim 1. Laselva further discloses wherein the information on the common delay is configured as a value specific to the base station (Laselva Para[0048] The TA offset parameter is set for all UEs for the eNB or gNB), a value specific to a cell of the base station (Not given patentable weight due to non-selective option), or a value specific to a beam of the base station (Not given patentable weight due to non-selective option).
Regarding claims 5,13 and 19, Laselva in view of Cao discloses the method, the UE and the base station as explained above for Claim 1. Laselva further discloses wherein the information on the common delay is received as included in a master information block (MIB) (Not given patentable weight due to non-selective option), system information block 1 (SIB1) (Laselva Para[0046] The optional SIB is used), other system information (OSI) (Laselva Para[0064] The cell-specific signaling or UE-specific signaling is used to send TA parameters), or a newly defined SIB (Laselva Para[0046] The new SIB is used).
Regarding claims 8 and 16, Laselva in view of Cao discloses the method, the UE and the base station as explained above for Claim 1. Laselva further discloses wherein the mobile communication network is a non-terrestrial network (NTN) (Laselva Fig.2 Para[0048] The invention is related to Non-terrestrial network), and the base station is a satellite base station (Laselva Fig.2 Para[0048] The satellite may be used for coverage) or an unmanned aerial vehicle (UAV) on-board base station (Laselva Fig.2 Para[0048] The drone based eNB may be used for coverage).



Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laselva in view of Cao and further in view of CHOI et al. (US 2019/0053182 Al-IDS, hereinafter “Choi”).



Regarding claims 6 and 14, Laselva in view of Cao discloses the method, the UE and the base station as explained above for Claim 1. Laselva in view of Cao does not explicitly disclose wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the base station through higher layer signaling; and receiving index information indicating one common delay value among the at least one value of the common delay from the base station.
However, Choi from a similar field of invention discloses wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the base station through higher layer signaling; and receiving index information indicating one common delay value among the at least one value of the common delay from the base station (Choi Para[0111] The different TAG index (i.e. table-type common delay) is sent using RRC and the base station indicates the index which is used by the UE to adjust the timing of the uplink transmission). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva and Cao to have the feature of “wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the base station through higher layer signaling; and receiving index information indicating one common delay value among the at least one value of the common delay from the base station” as taught by Choi. The suggestion/motivation would have been to support generation and operation of timing advance information according to the numerologies (Choi Para[0011]).



Claims 7,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laselva in view of Cao and further in view of YOON et al. (US 2020/0383147 A1, hereinafter “Yoon”).


Regarding claims 7,15 and 20, Laselva in view of Cao discloses the method, the UE and the base station as explained above for Claim 1. Laselva in view of Cao does not explicitly disclose wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a previous RAR different from the first RAR and the timing adjustment value received through the first RAR.
However, Yoon from a similar field of invention discloses wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a previous RAR different from the first RAR and the timing adjustment value received through the first RAR (Yoon Para[0211-212] The UE transmits the PUSCH/PUCCH by adjusting the previously stored TA value using a time difference). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Laselva and Cao to have the feature of “wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a previous RAR different from the first RAR and the timing adjustment value received through the first RAR” as taught by Yoon. The suggestion/motivation would have been to achieve efficient initial access (Yoon Para[0017]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2014/0050213 to Nguyen (Fig.8 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2019/0082408 to Kim (Fig.9 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2015/0334707 to  (Fig.13 and associated paragraphs).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415